Citation Nr: 0516167	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO).  That decision, in pertinent part, found that 
new and material evidence had not been presented to reopen a 
claim for entitlement to service connection for 
bronchiectasis.

The claim has since come under the jurisdiction of the 
Houston, Texas RO.

The issue of entitlement to service connection for 
bronchiectasis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1956 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bronchiectasis.

2.  The evidence added to the record since the December 1956 
RO decision raises a reasonable possibility of substantiating 
the veteran's claim for entitlement to service connection for 
bronchiectasis.


CONCLUSION OF LAW

Evidence received since the final December 1956 rating 
decision that denied service connection for bronchiectasis, 
is new and material, and the claim for service connection for 
bronchiectasis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.200, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defects with regard to the 
notice provisions of the VCAA constitute harmless error.

II.  New and Material Evidence

The RO, in December 1956, denied the veteran's claim for 
service connection for bronchiectasis.  The December 1956 
decision found that bronchiectasis had existed prior to 
service and had not been aggravated therein.  The veteran did 
not appeal this final determination.

Of record at the time of the December 1956 denial were the 
veteran's service medical records.  The veteran's May 1956 
entrance examination report did not note any complaints or 
findings associated with lung disease.  The veteran's chest 
x-ray, taken in conjunction with the entrance examination, 
was noted to be negative.  A June 1956 medical board report 
noted that the veteran was admitted to the sick list because 
bronchiectasis had been found on routine screening film.  The 
Board noted that, according to the veteran's statement, he 
had problems with his lungs all his life.  It was reported 
that the veteran was hospitalized in 1955 and surgery was 
recommended at that time.  A diagnosis of bronchiectasis of 
unknown etiology was determined to have pre-existed service.  
In addition, it was noted that the veteran's condition was 
not aggravated by service.

The December 1956 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1956 decision that was the last final adjudication 
that disallowed the veteran's claim.

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

An application to reopen the veteran's claim was submitted in 
December 2001.  Submitted with the current claim were 
treatment records, both private and VA, which were developed 
after service.  In addition, treatment records documenting 
treatment prior to service, in 1954, were also submitted.

A June 1954 letter from the veteran's private physician noted 
that the veteran, who was 16 at the time, was admitted for 
bronchiectasis.  It was reported that the veteran had 
purulent sputa since having had the whooping cough at age 2.  
He was diagnosed with minimal bronchiectasis involving both 
lungs.  It was reported that surgical intervention was not 
indicated at that time.

A March 1957 private treatment note reported the 1954 
treatment.  In addition, it was noted that the veteran was 
treated in 1955, and surgery was not recommended at that 
time.  The physician noted that the veteran's symptoms had 
been increasing in severity.  The March 1957 diagnosis was 
bilateral bronchiectasis and the veteran was placed on a 
treatment regimen.

Private and VA treatment records dated from January 1983 
through November 2004 reflect continued treatment for 
complaints associated with the veteran's lungs.  Diagnoses 
include bronchiectasis, bronchitis and chronic obstructive 
pulmonary disease.

The evidence received since the December 1956 RO decision 
consists of private and VA medical records, which include 
records documenting the veteran's treatment prior to service.  
The treatment records documenting treatment prior to service, 
as well as the March 1957 treatment records, contradict some 
statements noted in the veteran's inservice medical board 
report, which were the basis of the December 1956 decision.  
That evidence is new, and does bear directly on the question 
of whether the veteran has a lung disorder related, at least 
in part, to active military service.  In the Board's opinion, 
this evidence raises a reasonable possibility of 
substantiating the claim, and should be considered in the 
interest of fairness to the veteran.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bronchiectasis is 
reopened, and the appeal is, to that extent, granted.


REMAND

A review of the record indicates that the veteran does not 
maintain that his lung disorder was incurred during service.  
Rather, he has stated that his period of service aggravated 
his pre-existing condition.  While there are treatment notes 
of record documenting treatment before, during, and after 
service for bronchiectasis, there is no clinical evidence of 
record regarding whether the veteran's lung disorder was 
aggravated during service.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the 
appellant due process of law, the veteran's claims folder 
should be reviewed in order to obtain a VA medical opinion 
regarding the likely etiology of the veteran's lung disease.

Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of his current 
lung disorder.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review.  
The veteran is asked to offer an opinion 
as to whether it is as likely as not that 
there is an identifiable increase in 
pathology of the veteran's lung disorder 
that may be associated with his period of 
active service.  The examiner should 
offer a rationale for any opinion 
expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


